          Case 4:19-cv-05398-JST Document 32 Filed 02/21/20 Page 1 of 2



     DISABILITY RIGHTS ADVOCATES
 1   Thomas Zito (CA BAR NO. 304629)
     Sean Betouliere (CA BAR NO. 308645)
 2   Jessica Agatstein (CA BAR NO. 319817)
     Disability Rights Advocates
 3   2001 Center Street, Fourth Floor
     Berkeley, California 94704-1204
 4   Tel: (510) 665-8644
     Fax: (510) 665-8511
 5   Email: tzito@dralegal.org
 6   Michael Rawson (CA BAR NO. 95868)
     Craig Castellanet (CA BAR NO. 176054)
 7   Melissa A. Morris (CA BAR NO. 233393)
     Public Interest Law Project
 8   449 15th St., Suite 301
     Oakland, CA 94612-06001
 9   Tel: (510) 891-9794
     Fax: (510) 891-9727
10
     Email: mrawson@pilpca.org
11
     Attorneys for Plaintiffs
12
     BARBARA J. PARKER, City Attorney – SBN 069722
13   MARIA BEE, Chief Assistant City Attorney – SBN 167716
     DAVID A. PEREDA, Special Counsel – SBN 237982
14   KEVIN P. MCLAUGHLIN, Deputy City Attorney – SBN 251477
     One Frank H. Ogawa Plaza, 6th Floor
15   Oakland, California 94612
     Telephone: (510) 238-2961 Fax: (510) 238-6500
16   Email: kmclaughlin@oaklandcityattorney.org

17   Attorneys for Defendant City of Oakland

18                                 UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA

20   IAN SMITH, SUNDAY PARKER, and                         Case No. 4:19-cv-05398-JST
     MITCH JESERICH, on behalf of themselves
21   and all others similarly situated,                    NOTICE OF STIPULATED
                                                           VOLUNTARY DISMISSAL, WITHOUT
22                   Plaintiffs,                           PREJUDICE, OF PLAINTIFF SUNDAY
                                                           PARKER’S CLAIMS
23   v.

24   CITY OF OAKLAND, a public entity,

25                   Defendant

26

27

28

     Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
     Notice Of Stipulated Voluntary Dismissal, Without Prejudice, Of Plaintiff Sunday Parker’s Claims
       Case 4:19-cv-05398-JST Document 32 Filed 02/21/20 Page 2 of 2




 1
     Under Federal Rule of Civil Procedure 41(a)(ii), Plaintiff Sunday Parker, by and through
 2
     undersigned counsel, gives notice that she is voluntarily dismissing her claims against the City of
 3
     Oakland, because she will be moving out of state in March 2020. Plaintiffs’ counsel has
 4
     conferred with counsel for Defendant City of Oakland, which hereby joins in this stipulation to
 5
     dismiss Plaintiff Parker from this action, without prejudice.
 6

 7   Respectfully submitted this 21st day of February, 2020.
 8                                                         DISABILITY RIGHTS ADVOCATES
 9

10                                                         By: /s/ Sean Betouliere
11                                                             Sean Betouliere

12                                                         PUBLIC INTEREST LAW PROJECT

13

14                                                         By:/s/ Michael Rawson
                                                               Michael Rawson
15

16
                                                           Counsel for Plaintiffs
17

18                                                         CITY OF OAKLAND

19
                                                           By: /s/ Kevin P. McLaughlin
20                                                             Kevin P. McLaughlin, Deputy City
                                                               Attorney
21
                                                           Counsel for Defendant City of Oakland
22

23
                                           FILER’S ATTESTATION
24
             I, Sean Betouliere, attest that concurrence in the filing of this document has been obtained
25
     from all signatories.
26

27

28

     Smith et al. v. City of Oakland, Case No. 19-5398-JST
     Notice Of Stipulated Voluntary Dismissal, Without Prejudice, Of Plaintiff Sunday Parker’s Claims   1
